DETAILED ACTION


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bartholomeusz (WO 2006/110489).
Claim(s) 2, Bartholomeusz teaches a method for fabricating microfluidic structures (pg3 ¶2), comprising: 
●providing a double-sided tape, wherein the double-sided tape comprises an adhesion
layer (adhesive + film 100 [i.e. intermediate layer]) and at least one protecting
layer 110 (i.e. protecting layer 110 is over the adhesive which protects the adhesive) outside of the adhesion layer (i.e. on a surface other than that in contact with film 100), and the adhesion layer comprises at least one adhering surface (pg10 – ¶4 to p12 ¶4); 	
●forming patterned-microfluidic channels on the adhesion layer via a mobile-knife-mold
having 34 on mold-holder-mounter 36 (p7 ¶3) with pre-determined patterns 104 (i.e. several concave and convex area = patterns; Figs11-12; pg4 ¶11; pg10 – ¶4 to p12 ¶4);
●removing protecting layer 110 for exposing the adhering surface (pg10 – ¶4 to p12 ¶4);
and
●adhering substrate 170 to the adhering surface (pg10 – ¶4 to p12 ¶4).  
Further for claim 2, Bartholomeusz teaches an application tape (i.e. web plus adhesive = a tape) applied to the cut adhesion layer with the web being a protecting layer in that it is over the adhesive which protects the adhesive (pg17 L30-33; p12 ¶2).
Conclusion
The amendments and comments filed 10-31-22 have been entered and fully considered. With respect to two protecting layers on each of the adhesion layers (claim 2), Bartholomeusz teaches an application tape (i.e. web plus adhesive = a tape) applied to the cut adhesion layer with the web being a protecting layer in that it is over the adhesive which protects the adhesive (pg17 L30-33; p12 ¶2)
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571)272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA L GRAY/Primary Examiner, Art Unit 1745